                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,                                                8:19CV340

                    Plaintiff,
                                                               ORDER
       vs.

SOCIAL SECURITY
ADMINISTRATION, and
ANDREW M. SAUL, Commissioner of
Social Security Administration;

                    Defendants.



      IT IS ORDERED that:

      1.    Plaintiff’s motion for leave to proceed in forma pauperis (filing 18) is
denied without prejudice. Plaintiff was granted leave to proceed in forma pauperis
on September 7, 2020 (filing 7), and that order remains in effect.

      2.     Plaintiff’s motion for sanctions (filing 19) is denied.

      Dated this 24th day of February, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
